EXHIBIT 99.1 December 17, 2012 News Release 12-20 SILVER STANDARD FILES NI 43- PITARRILLA PROJECT, DURANGO STATE, MEXICO VANCOUVER, B.C. Silver Standard Resources Inc. (NASDAQ: SSRI, TSX: SSO) (“Silver Standard” or the “Company”) announced today that it has filed a technical report titled “NI 43-101 Technical Report on the Pitarrilla Project, Durango State, Mexico” (the “2012 Pitarrilla Technical Report”) in compliance with National Instrument 43-101 (“NI 43-101”) requirements and in support of the Company’s December 4, 2012 news release announcing the results of the Feasibility Study for its 100% owned Pitarrilla Project.The 2012 Pitarrilla Technical Report is available on SEDAR at www.sedar.com and on the Company’s website at www.silverstandard.com. SOURCE: Silver Standard Resources Inc. Contact: Silver Standard Resources Inc. Vancouver, B.C. N.A. Toll Free: (888) 338-0046 All others: (604) 484-8216 E-mail: invest@silverstandard.com The TSX has neither approved nor disapproved of the information contained herein. To receive Silver Standard’s news releases by e-mail, please register using the Silver Standard website at www.silverstandard.com.
